Case 2:17-cr-20636-TGB-RSW ECF No. 54, PageID.685 Filed 03/19/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                        2:17-CR-20636-TGB

                  Plaintiff,
                                             ORDER DECLINING TO
      v.                                   ISSUE A CERTIFICATE OF
                                               APPEALABILITY
ROBERT DONALD GORDON,

                  Defendant.


     The Court denied Robert Donald Gordon’s petition for writ of

habeas corpus on December 9, 2020 (ECF No. 50). Petitioner has filed a
notice of appeal. Before an appeal under 28 U.S.C. § 2255 may proceed,
the district court must first determine whether to certify any issues for

appeal.
     A certificate of appealability may issue only if a petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner
satisfies this standard by demonstrating that jurists of reason could
disagree with the district court’s resolution of his constitutional claims or

that jurists could conclude the issues presented are adequate to deserve
encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,
327 (2003).



                                     1
Case 2:17-cr-20636-TGB-RSW ECF No. 54, PageID.686 Filed 03/19/21 Page 2 of 2




     Petitioner sought habeas relief under two ineffective assistance of
counsel grounds, violations of his Fifth Amendment right to due process

of the law, the unconstitutionality of statutes under which he was
convicted, and this Court’s lack of subject-matter and territorial
jurisdiction. The Court concluded that Petitioner’s non-ineffective

assistance of counsel claims challenges were procedurally defaulted by
the waiver of his right to direct appeal in his plea agreement. ECF No.
50, PageID.667. In addition, his two ineffective assistance of counsel

claims lacked substantive merit. Id. at PageID.670. The Court finds that
reasonable jurists could not debate that Petitioner’s motion is
procedurally barred. Therefore, the Court will deny a certificate of

appealability.
     Accordingly, the Court DENIES a certificate of appealability.


IT IS SO ORDERED.


Dated: March 19, 2021          s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     2
